Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Detailed Action

                                           Objection to the Specification

The disclosure is objected to because of the following informalities:  at paragraph 64 of the specification, multiple content  related to publication information is left blank.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim 1-3, 8-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelman (10,788,791).

     With respect to claim 1, Gelman teaches a spinal disorder diagnosis and treatment planning system comprising mixed holographic display (202), see para. 15, lines 14-19 and para. 18, lines 45-54,  including at least one processor (as set forth in para. 102), at least one camera (para. 31, lines 27-31); at least one sensor (204), and being configured to acquire data points (para. 40, lines 10-32) corresponding to the surface of a body (para. 40, lines 27-32) adjacent to vertebral tissue, see para. 33, lines 60-67; a computer database (imaging system  taught at col. 20, line 10), configured to transmit imaging of the body (to unit 233) including the vertebral tissue missed with reality holographic display,  the display 212 being configured to display a first holographic image of  vertebral tissue (body organs, see col. 20, line 32, with  a body image including  the surface, see col. 13, lines 45-54 and co. 14, line 64 to col. 15, line 2.

     With respect to claim 2, Gelman teaches wherein the mixed reality display is configured to display the first holographic image superimposed with the body in real-time. See col. 31, lines 40-45 and col. 37, lines 20-25.

     With respect to claim 3, Gelman teaches the holographic display is configured to display in real-time the orientation and alignment (location or position) see of the tissue near the vertebra in a pre-surgery (non-surgical environment). See col. 49, line 60 to col. 50, line 7.

     With respect to claim 8, Gelman teaches 3D mapping at para. 92. 

     With respect to claim 9, Gelman teaches at least one sensor (see paragraphs 44, 92, 95, 139, 241, 247) a 3D scanner (see para. 199) and at least one processor 102 for superimposing the holographic image with the body image. Gelman also teaches the display 212 being configured to display a first holographic image of  vertebral tissue (body organs, see col. 20, line 32, with  a body image including  the surface, see col. 13, lines 45-54 and co. 14, line 64 to col. 15, line 2.

     With respect to claim  10, Gelman teaches imaging that includes radiology as taught  in paragraphs 268 and 289.

     With  respect to claim 11, Gelman teaches  the recognition markers 206a and 206b are positioned on the surface of the  col. 18, lines 45-64 and col. 19, lines 5-17.

     With respect to claim 12, Gelman teaches reading recognition markers with respect to depth dimensions, see paragraphs 159 and 160 (see also para. 79 and 411).

    With respect to claim 13, Gelman teaches a head mounted display as claimed via (HMD) 202.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelman (10,788,791) in view of  CN110266992.
     With respect to claims 14 and 20, Gelman teaches  a spinal disorder and treatment planning comprising:
a tangible storage device for reading computer instructions as set forth in col. 11, beginning at line 5 where it teaches implementation of the method and/or system by software or by firmware or by a combination thereof using an operating system.  Gelman further teaches hardware for performing selected tasks according to embodiments of the invention could be implemented as a chip or a circuit.  Gelman teaches  the systems and methods being  executed by a computer using any suitable operating system such as by a data processor with instructions.  Optionally, the data processor includes a volatile memory for storing instruction and/or data and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing and/or data. 
     Gelman teaches  a mixed reality holographic headset 202 including a least one processor (as set forth in para. 102), at least one camera (para. 31, lines 27-31); at least one sensor (204), and being configured to acquire data points (para. 40, lines 10-32). 
    Gelman teaches  at least one processor (as set forth in para. 102), at least one camera (para. 31, lines 27-31); at least one sensor (204), and being configured to acquire data points (para. 40, lines 10-32) corresponding to the surface of a body (para. 40, lines 27-32) adjacent to vertebral tissue, see para. 33, lines 60-67.
     Gelman teaches the holographic display is configured to display in real-time the orientation and alignment (location or position) see of the tissue near the vertebra in a pre-surgery (non-surgical environment). See col. 49, line 60 to col. 50, line 7.
    Gelman teaches imaging a body including the vertebral tissue in non-surgical environments (pre-surgical procedure), see figure 3A.
     Gelman teaches scanning in real-time a surface of vertebral tissue with a body image with the holographic headset 202, see figure 4a.
Gelman teaches registering a holographic image of the vertebral tissue with a body image other scanned surface in a coordinate system defined by markers 206a and 206b.  See figure 8b.
     Gelman teaches displaying in real-time the holographic mage and the body image in the common coordinate system defined by markers 206a and 206b with head set 202. See also figure 10.
     Gelman teaches a mixed holographic display (202), see para. 15, lines 14-19 and para. 18, lines 45-54.  Gelman teaches the display 212 being configured to display a first holographic image of  vertebral tissue (body organs, see col. 20, line 32, with  a body image including  the surface, see col. 13, lines 45-54 and co. 14, line 64 to col. 15, line 2.
     What is not taught by Gelman is that HMD 202 has a central processor and a holographic processor.
     The CN110266992 patent teaches  helmet- mounted of the head mounted display device, are integrated in the central processing unit CPU), a graphics processing unit (GPU) and the holographic processor (HPU).

     Since Gelman  and the CN110266992 reference is directed toward the use of augmented reality technology, the purpose of using a HMD that has a holographic processor as well as a central processor, would have been recognized by Gelman as set forth by the CN110266992 reference. 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the HMD 202 of Gelman with the HMD as taught by  the CN110266992 reference as set forth by the claim. 

                   Claims Objected As Containing Allowable Subject Matter

Claims 4-7 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664